I think the majority opinion too narrowly construes the provision in General Statutes, 5223, that dependency is to be determined "at the time of the injury." Obviously, the purpose of the act is to provide for future support and this must be the main consideration of the commissioner in passing upon the claim. This is particularly true where the injury has resulted in death rather than temporary incapacity. The answer is not found alone in the family income at the immediate time of the death but in the likelihood of its continuance as well. It is true that the income of the plaintiffs from other sources was ample for their support at the time of the death, but it is a matter of common knowledge that business conditions are exceptionally favorable and are temporary. The death of the decedent on the other hand bars any hope of future support. Coming within Part A of the act, no common-law action lies for the death. Hoard v. Sears Roebuck  Co., Inc., 122 Conn. 185,188, 188 A. 269. The award granted by the commissioner was subject to modification whenever changed conditions warranted it. General Statutes, 5240; Gonirenki v. American Steel  Wire Co., *Page 666 106 Conn. 1, 5, 137 A. 26. The majority opinion, supporting the trial court's judgment in setting aside the award, bars any further action under it. The plaintiffs thus are left without remedy.
The commissioner found that the decedent had turned over to his mother his earnings before he entered the employ of the defendant and that she relied upon these. The question of dependency was one of fact, the Superior Court may not retry the facts and the finding was not so unreasonable as to "justify judicial interference." Taylor v. M. A. Gammino Construction Co., 127 Conn. 528, 529, 18 A.2d 400.